FROM WILKES.
On the trial it appeared that the warrant was, "to answer Willis Alexander of a plea of debt due by account."
The counsel for the defendant objected to the evidence, because of a supposed variance between it and the description of the suit in the indictment. But his Honor, Judge MARTIN, thinking that the charge in the indictment was not intended as a description of the form of the warrant, but was only intended to describe the object of the plaintiff therein in suing it out, or was intended as a parol declaration, which might be made on the trial, overruled the objection, and the defendant was convicted, and appealed to this Court.
Although it is not required to describe in the indictment the cause of action — i. e., the declaration in the suit, in which it is alleged the perjury was committed, yet if it be set (471) forth, the record produced must correspond with the one set forth. The question, therefore, in this case are the words in the indictment — viz., "twenty-nine dollars for the sale and delivery of eleven barrels and three bushels of corn, and twelve dollars for the wintering and feeding of four steers," descriptive of the cause of action for which the warrant was brought, or the warrant itself upon its face. I think that they are. The warrant, as the suit in which it was alleged that the perjury was committed, is sufficiently described in the foregoing part of the indictment, by the words "a warrant, wherein Willis Alexander was plaintiff, and Adam Crause was defendant." (Laws of 1791, Rev., *Page 306 
ch. 338.) The words eleven barrels of corn, etc., are a mere parol declaration, to use the words of the presiding judge, of the cause of action preparatory to a more proper understanding of that part of the indictment which states the materiality of the oats. This opinion is much strengthened by the uniform exposition given to the act of 1794. (Rev., ch. 414.) For, although that act requires that it should be stated in the warrant, how the sum demanded is due, it has never been required, nor has the practice been to insert the items of an account. It has always been sufficient to say due by account by assumpist [assumpsit], other general description. We are of opinion that there was no variance between the warrant described and the one given in evidence.
PER CURIAM.                                   No Error. *Page 307 
(473)